IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            :   No. 2562 Disciplinary Docket No. 3
                                            :
SAL GREENMAN                                :   Board File No. C2-18-583
                                            :
                                            :   (Supreme Court of New Jersey, D-31
                                            :   September Term 2017)
                                            :
                                            :   Attorney Registration No. 68340
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 27th day of February, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Sal Greenman is suspended for one year from the practice of law in the Commonwealth

of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.